Citation Nr: 9917043	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  94-03 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture to the right femur.  

2.  Entitlement to service connection for a low back 
disability on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1949 to June 
1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1992 rating decision by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied an increased 
rating for the veteran's service-connected gunshot wound, 
service connection for a low back disability, and determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a right femur 
disability with shortening of the right leg.  In November 
1992, a notice of disagreement was received.  A statement of 
the case was mailed to the veteran in December 1992.  The 
veteran's substantive appeal was received in January 1993.  
In March 1993, the veteran testified at a personal hearing at 
the RO before a hearing officer.  The hearing officer 
determined that new and material evidence had been submitted 
to reopen the claim for service connection for a right femur 
disability, but denied that claim of service connection on 
the merits.  

In a March 1994 rating decision, entitlement to a total 
disability rating based on individual unemployability was 
denied.  In July 1994, a notice of disagreement was received, 
a supplemental statement of the case was issued, and a 
substantive appeal was received.  

In a June 1996 decision, the Board confirmed the RO's prior 
determination that the veteran had submitted new and material 
evidence to reopen his claim for service connection for a 
right femur disability.  The RO remanded the case for the RO 
to consider the issue of service connection for a right femur 
disability and also remanded the other matters in appellate 
status. 

In a July 1997 rating decision, service connection for post-
traumatic stress disorder (PTSD) was granted and rated as 10 
percent disabling effective from August 18, 1993.   

In March 1998, the Board remanded this case to the RO for 
further action.  In an August 1998 rating decision, the RO 
granted entitlement to service connection for frostbite of 
the feet, hands, and ears; assigned a 30 percent rating for 
service-connected PTSD effective from April 22, 1998; and 
granted entitlement to a total disability rating based on 
individual unemployability effective from April 22, 1998.  
Thereafter, the veteran was notified of this decision and of 
his procedural and appellate rights.  

In November 1998, the veteran withdrew the issue of 
entitlement to an increased rating for service-connected 
gunshot wound from appellate consideration.  

The only issues in appellate status are listed on the front 
page of this decision.  


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran 
sustained a right femur fracture during service and there is 
no medical evidence of a chronic disability of the right 
femur since service nor is there medical evidence showing 
continuous complaints of and/or treatment for residuals of a 
right femur fracture following service.  

2.  There is no medical evidence of a relationship between 
the veteran's right femur fracture and other service-
connected disability and the veteran's claim that his 
service-connected residuals, gunshot wound, right buttock and 
thigh caused him to fall and fracture his right femur is not 
credible.  

3.  There is no competent medical evidence establishing a 
relationship between the veteran's current low back 
disability and his service-connected gunshot wound of the 
right thigh and buttock.

4.  The veteran's claim that his service-connected residuals, 
gunshot wound, right buttock and thigh caused him to fall and 
injure his low back is not credible.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a right femur 
fracture is not warranted.  38 U.S.C.A.. §§ 1110, 1131, 
5107(b) (West 1991); 38 C.F.R. §§  3.303, 3.304, 3.310(a) 
(1998).

2.  The service connection for a low back disability on a 
secondary basis is not warranted.  38 U.S.C.A. § 5107 (b) 
(West 1991); 38 C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence of record and at the veteran's March 1993 
hearing at the RO, the veteran asserted that when he was shot 
in service, the bullet went in his right leg and hit the 
femur bone, taking out a portion of that bone.  The veteran 
indicated that many years after discharge, in 1983, he was on 
a roof when his right leg became weak due to his service-
connected disability and he fell from the roof.  He stated 
that the fall resulted in a right femur fracture in the same 
place as where he was hit by the bullet inservice.  He 
indicated that after he underwent surgery in 1983, his right 
leg was shorter by 1/2 inch.  Thereafter, since the 1983 
incident, the veteran indicated that he had had back 
problems.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1998).  Applicable law provides that 
entitlement to service connection will be granted if the 
facts, shown by a preponderance of the evidence, establish 
that a particular disease or injury resulting in disability 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury. If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (1998).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals of Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (Court), in Caluza v. Brown, 7 Vet. App. 
498 (1995), outlined a three prong test which established 
whether a claim is well-grounded.  The Court stated that in 
order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  The Court has also stated 
that a claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  A claim is not well-grounded where a claimant 
has not submitted any evidence of symptomatology of a chronic 
disease within the presumptive period, continuity of 
symptomatology after service, or other evidence supporting 
direct service connection.  Harvey v. Principi, 3 Vet. App. 
343 (1992).   In addition, the Court has also stated that 
when it is contended that a service-connected disability 
caused a new disability, competent medical evidence of a 
causal relationship between the two disabilities must be 
submitted to establish a well-grounded claim.  Jones (Wayne 
L.) v. Brown, 7 Vet. App. 134 (1994).

At the outset, the Board notes that the veteran has not been 
shown to be capable of making medical conclusions, therefore, 
his statements regarding medical diagnoses and causation are 
not probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  A claim is not well grounded, if there is no 
competent medical evidence of record of a nexus between any 
disability and service and/or service-connected disability 
and his alleged current disability.  See Savage v. Gober, 10 
Vet. App. 489 (1997); Heuer v. Brown, 7 Vet. App. at 387 
(1995) (lay evidence of continuity of symptomatology does not 
satisfy the requirement of competent medical evidence showing 
a nexus between the current condition and service).  As such, 
the Board will review the record to assess whether all three 
of the criteria of Caluza are met and/or the requirements of 
Jones are met and the veteran's assertions are supported by 
the evidence of record.

The service medical records show that the veteran sustained 
gunshot wounds to the right thigh and right arm during 
service.  The Board notes, however, that there is no medical 
evidence in service that the veteran fractured his right 
femur.  Additionally, there were no complaints, findings, or 
diagnosis of a low back disability during service.  The 
veteran was discharged from service in June 1952.  
Thereafter, he was afforded VA examinations in April 1954 and 
in July 1957.  Neither examination revealed any disability of 
the right femur or low back.  With regard to the right thigh, 
x-rays showed that there was metallic debris in the soft 
tissue junction at the upper and middle thirds of the right 
thigh, however, the x-rays did not show a fractured femur.  
The veteran's right thigh gunshot wound also resulted in 
scarring.
 
In December 1983, the veteran was treated at the St. Mary's 
Hospital after he fell off a roof and fractured his right 
wrist and right femur.  The veteran indicated that he slipped 
and fell while changing a lightbulb.  With regard to the 
veteran's right femur, the discharge diagnosis was 
"fracture, right femur."  In a June 1984 letter, Thomas F. 
Scott, M.D., confirmed that the veteran had fractured his 
right wrist and right femur in a fall in December 1983.  
Subsequent private treatment records reflected treatment for 
other medical problems.  

VA treatment records dated from January 1990 to August 1992 
showed that the veteran currently has a right femur fracture 
which began in 1983, shortening of the right leg, and a low 
back disability.  Color photographs confirmed right hip/lower 
extremity deformity and scarring, respectively.  In a May 
1992 letter, Dr. Scott indicated that the veteran had a 
current right femur disability.  

In September 1992, the veteran was afforded a VA examination.  
At that time, the veteran reported that he sustained a 
gunshot wound to his right thigh during service.  Thereafter, 
many years after service, the veteran reported that in 1983, 
he fell off a roof and fractured his right femur.  The 
veteran indicated that at that time, his right leg was 
shorter than his left leg.  Thereafter, in 1985, the veteran 
indicated that he fractured his right ankle.  Currently, the 
veteran reported that he was having back pain, but indicated 
that he did not have any significant back problems before his 
fall in 1983.  Physical examination resulted, in pertinent 
part, in diagnoses of status post  fracture of the right 
femur and right ankle with resultant shortening of the right 
leg, called short-leg syndrome, with some mild compensatory 
scoliosis, as well as spasm and low back pain.  X-rays of the 
lumbar spine revealed osteoarthritis and degenerative disc 
disease of the lumbar spine.  X-rays of the right femur 
revealed a fracture of the femur at about the proximal and 
middle thirds.  This was maintained in anatomical alignment 
with an intramedullary nail.  The report contained a notation 
that there were some metallic fragments in the soft tissue 
about the right femur, indicating that the fracture was 
caused by a gunshot wound.  Extensive callus had formed about 
the fracture site giving it good support.  The examiner 
indicated that there was some question as to whether the back 
disability was related to the gunshot wound or the fracture.  
The examiner stated that due to the veteran's history of 
essentially minimal back complaints prior to the time he 
fractured his right femur, and with the fact of the short-leg 
syndrome, and the findings, the examiner felt that the back 
disability was more related to the fracture of the femur and 
the ankle than to the gunshot wound to the right thigh.  

In a June 1993 letter, Dr. Scott indicated that the veteran 
had suffered fractures to his right femur, right wrist, and 
right ankle.  He indicated that the fractures had occurred 
approximately 9 years ago.  Dr. Scott again confirmed that 
the veteran had current disabilities.  

June 1993 to May 1994 VA outpatient records showed that the 
veteran was treated for current disabilities, but did not 
reflect any medical opinions regarding the date of 
onset/etiology of current right femur and back disabilities.  
An August 1996 VA record also confirmed current right femur 
and low back disabilities, but did not reveal the date of 
onset/etiology of current right femur and back disabilities.  
Subsequent outpatient records likewise did not reveal the 
date of onset/etiology of current right femur and back 
disabilities.  

In February 1997, the veteran was afforded a VA bones/spine 
examination.  The examiner set forth the veteran's medical 
history.  The inservice gunshot wound was reviewed and the 
examiner noted that later (after service), the veteran 
fractured his right femur in a fall from a roof.  After 
sustaining that injury, the veteran developed low back pain 
and shortening of the right femur.  Physical examination 
resulted in diagnoses of status post right femoral fracture 
with shortening of the right femur; chronic lumbar back pain 
syndrome which was attributed to the shortening of the right 
femur that occurred with the fracture in December 1983.  X-
rays revealed slightly decreased L5-S1 disc height, mild L5-
S1 disc degeneration changes as well as healing right femoral 
proximal diaphysis fracture with an intramedullary rod in 
place.  The examiner opined that the veteran's low back pain 
was not related to the gunshot wound injury, but was probably 
related to the shortening of the right femur.  In addition, 
the examiner indicated that some right hip disability was due 
to the right femur fracture.  

In May 1998, the veteran was afforded a VA muscles 
examination.  At that time, the veteran's gunshot wound and 
right femur fracture injuries were again reviewed.  The 
veteran reported to the examiner that while he was on the 
roof in 1983, his right leg gave way due to his service-
connected right thigh/buttock disability.  X-rays revealed 
old fracture of the right femur maintained in internal 
fixation with an intramedullary rod.  The fracture was at the 
location of the proximal middle third and was maintained in 
anatomical alignment with the intramedullary rod.  There was 
extensive callus formation at the fracture site.  X-rays of 
the hips revealed intramedullary rod of the right femur, 
normal hip joint, and no articular abnormality.  Physical 
examination resulted in a diagnosis of shell fragment wound 
to the right thigh with shift of muscle from the lateral and 
posterior buttock for support.  Color photographs confirmed 
the findings.  The examiner indicated that the veteran's 
current back problems were likely due to his right leg 
shortening.  He indicated that the leg shortening was due to 
the right femur fracture.

Also of record is lay evidence which does not address the 
veteran's right femur and low back disabilities.  


Right Femur

The Board notes that since the Board already determined that 
new and material evidence has been submitted to reopen the 
claim of service connection for a right femur disability, the 
Board must consider whether that issue is well-grounded, and 
if so, whether service connection is warranted.  Elkins v. 
West, 12 Vet. App. 209 (1999).

The Board finds this issue to be well-grounded within the 
meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds find that he has presented a plausible claim.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).  This issue is 
well-grounded based on the September 1992 medical x-ray 
evidence which attributed current residuals of a right femur 
fracture to service.  

Since this claim is well-grounded, the Board must consider 
this issue on the merits.  

A review of the service medical records shows that there is 
no medical evidence showing that the veteran's right femur 
was fractured during service.  While the veteran is capable 
of stating that he suffered a gunshot wound to his right 
thigh in service, he is not capable of stating that it caused 
a fracture of the femur as that is a medical determination.  
The post-service medical records clearly show that the 
veteran's right femur was fractured in December 1983, many 
years after the veteran's discharge from service.  The Board 
notes that the September 1992 x-rays showed that there were 
some metallic fragments in the soft tissue about the area of 
the fracture and the examiner noted that the fracture was 
caused by a gunshot wound.  However, the service medical 
records, as noted, showed no fracture of the right femur, 
therefore, it is clear that the notation on the September 
1992 x-ray was based on incorrect medical history and has 
little probative value when weighed against in-service 
medical evidence, including x-ray, that did not show a 
fracture of the femur. 

In sum, the medical evidence clearly shows that a right femur 
fracture was sustained many years after service and x-ray 
evidence of metallic fragments in the area of the femur are 
residuals of a gunshot wound to the right thigh sustained 
during service.  

In light of the foregoing, the Board finds that the veteran 
did not sustain a right femur fracture during service.  There 
is no medical evidence of a chronic disability of the right 
femur since service nor is there medical evidence showing 
continuous complaints of and/or treatment for residuals of a 
right femur fracture following service.  Thus, neither 
chronicity nor continuity of residuals of a right femur 
fracture since the veteran's discharge from service has been 
shown nor established by the weight of the medical evidence 
of record.  Under the circumstances, the Board concludes that 
service connection for residuals of a right femur fracture is 
not warranted on a direct basis as this disability was not 
incurred during service.  38 U.S.C.A.. §§ 1110, 1131, 5107(b) 
(West 1991); 38 C.F.R. §§  3.303, 3.304 (1998).

With regard to secondary service connection, the veteran 
maintains and has told examiners that his service-connected 
gunshot wound to the right thigh/buttock caused his fall from 
the roof in 1983, there is no supporting evidence of this 
assertion and it is not credible.  The private medical 
records reflecting treatment immediately following the fall 
do not show that this was the proximate cause of the fall.  
Rather, the records only indicate that the veteran slipped 
and fell while changing a lightbulb.  The veteran did not 
indicate that the fall was related in anyway to his service-
connected gunshot wound until he testified at the personal 
hearing in March 1993, after he filed his current claim.  In 
short, there is no contemporaneous evidence supporting the 
veteran's version of events.  There is only the veteran's 
recent statements to the examiners and to the VA and the 
Board finds that the veteran's claim that his service-
connected disorder caused his fall is not credible, 
especially when viewed in light of the statements when he 
sought medical treatment right after the fall.  These 
statements have greater weight because the veteran was 
seeking treatment after the fall in 1983 and was not seeking 
compensation.  The preponderance of the evidence does not 
support entitlement to service connection on a secondary 
basis.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.310(a) (1998).


Low Back

The Board finds that the veteran's claim for secondary 
service connection for a back is well grounded because for 
purposes of well-grounding the claim the veteran is capable 
of stating the cause of his fall from the roof.  As 
previously noted, although the veteran maintains and has told 
examiners that his service-connected gunshot wound to the 
right thigh/buttock caused his fall from the roof in 1983, at 
the time he was seeking medical treatment right after the 
fall he did not attribute the fall to his service-connected 
residuals of gunshot wound of the buttock and right thigh. 
Rather, the records at that time only indicate that the 
veteran slipped and fell while changing a lightbulb.  The 
veteran did not indicate that the fall was related to his 
service-connected gunshot wound until he testified at the 
personal hearing in March 1993, after he filed his current 
claim.  In short, there is no contemporaneous evidence 
supporting the veteran's version of events.  The Board finds 
that the veteran's claim that his service-connected residuals 
of gunshot wound of the buttocks and right thigh caused his 
fall in 1983 resulting in a back disorder not to be credible.  
Further, there is no medical evidence of a relationship 
between the service-connected residuals of gunshot wound of 
the buttocks and right thigh and the low back disorder.

Weighing the evidence the Board finds that the preponderance 
of the evidence does not warrant secondary service connection 
for a low back disorder.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.310 (1998).


ORDER

The appeal is denied.


REMAND

In this Board's March 1998 remand decision, the Board noted 
that the RO denied the veteran's claim of entitlement to 
service connection for PTSD by a rating decision issued in 
November 1993.  A notice of disagreement was received from 
the veteran in December 1993.  A statement of the case was 
issued in December 1993.  The claim was remanded by the Board 
in June 1996 for the administration of a proper VA 
examination.  A rating decision was then issued in July 1997 
which granted the veteran's claim of entitlement to service 
connection for PTSD and assigned a 10 percent disability 
rating effective from August 18, 1993.  Thereafter, a notice 
of disagreement was received.  As such, the Board requested 
that the RO adjudicate the veteran's claim for an increased 
rating for PTSD and, if the RO denied that claim, the veteran 
should be issued a statement of the case on that issue and 
inform the veteran and his representative of the necessity of 
filing a substantive appeal.

The Board notes that in an August 1998 rating decision, a 
rating of 30 percent was assigned for the veteran's service-
connected PTSD, effective April 22, 1998.  The veteran was 
notified of that decision and of his procedural and appellate 
rights.  

During the course of the veteran's appeal, the Court rendered 
a decision in Fenderson v. West, 12 Vet. App 119 (1999) which 
affects the PTSD issue.  The Board notes that, according to 
Fenderson, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  In this 
case, the RO essentially assigned stated ratings.  The 
veteran was assigned a 10 percent rating from August 18, 1993 
to April 21, 1998, and a 30 percent rating from April 22, 
1998.  The Board notes that due to the Fenderson case, the 
issue is not "entitlement to an increased rating," it is 
"the veteran's dissatisfaction with the initial 10 percent 
rating assigned following a grant of service connection for 
PTSD, currently assigned a 30 percent rating."  

As noted, the veteran was notified of the assignment of the 
30 percent rating; however, since a notice of disagreement 
was already of record expressing his dissatisfaction with the 
initial 10 percent rating and since a total rating for that 
disability was not granted, he should have been sent a 
statement of the case as to that issue.  In light of the 
foregoing, the RO must now send the veteran a statement of 
the case that includes consideration of whether additional 
staged ratings are warranted.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:


The RO should issue a statement of the 
case on the issue of "the veteran's 
dissatisfaction with the initial rating 
assigned following a grant of service 
connection for PTSD, in light of the 
guidance provided in Fenderson and inform 
the veteran and his representative of the 
necessity of filing a substantive appeal.  


No action is required of the veteran until further notice, but 
he may furnish additional evidence and argument while the case 
is in remand status.  The Board expresses no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case pending completion of the requested development.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

